Citation Nr: 0940377	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  06-03 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for right cerebrospinal 
fluid otorhinorrhea, claimed as residual of in-service head 
trauma.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to January 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

When this case was previously before the Board in February 
2009, it was decided in part and remanded in part.  It has 
since been returned to the Board for further appellate 
action.


REMAND

In February 2009, the Board remanded the Veteran's claim in 
order to afford the Veteran a VA examination to determine the 
etiology of his cerebrospinal fluid otorhinorrhea.  The 
record reveals that the Veteran failed to report for VA 
compensation and pension examinations pertaining to this 
claim in May and June 2009.  The law provides that, when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, or reexamination, the claim 
shall be rated based on the evidence of record, in the case 
of an original compensation claim, or the claim shall be 
denied in the case of any other original claim, a reopened 
claim for a benefit which was previously disallowed, or a 
claim for increase.  38 C.F.R. § 3.655(b).  For the reasons 
expressed below, the Board finds that the Veteran has 
demonstrated good cause.

VA medical center records demonstrate the Veteran cancelled 
the appointments in May and June 2009 due to work 
commitments.  A notification was sent to the Veteran after 
the June 2009 appointment that he was to call to reschedule 
the appointment.  A July 2009 letter from the Veteran's 
representative indicates that the Veteran "had no control 
over his ability to attend the examination" and that his 
health had improved to allow him to attend another 
examination.  The record also indicates that in July 2009, a 
VA representative at the RO discussed the Veteran's cancelled 
examinations and possible rescheduling, and noted that the 
Veteran should be notified when a new examination was 
scheduled.  The Veteran's representative also expressed that 
the Veteran is willing to attend another examination.  

Based on the foregoing, the Board finds that the Veteran has 
demonstrated good cause for failing to attend the scheduled 
appointments.  In addition, the Board notes that the Veteran 
has requested another examination and has expressed his 
willingness to attend a reschedule examination.

Also, the Veteran should be provided written notification of 
the provisions of 38 C.F.R. § 3.655 concerning the 
consequences of her failure to report, without good cause, 
for a scheduled VA examination.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any outstanding records pertaining to 
post-service treatment or evaluation of 
the disability at issue.  If it is unable 
to obtain any such evidence, it should so 
inform the Veteran and his representative 
and request them to provide the 
outstanding evidence.

2.  Then, the RO or the AMC should 
arrange for the Veteran to be afforded an 
examination by a physician with the 
appropriate expertise to determine the 
etiology of his cerebrospinal fluid 
otorhinorrhea.  Also, the Veteran should 
be advised of the provisions of 38 C.F.R. 
§ 3.655, concerning the consequences of 
her failure to report for an examination 
without good cause. If the Veteran fails 
to report for an examination, a copy of 
the notice must be associated with the 
claims folders.  
The claims folders, to include a copy of 
this remand, must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

Based upon the examination results and 
the review of the claims folders, the 
examiner should provide an opinion with 
respect to whether there is a 50 percent 
or better probability that the Veteran's 
current cerebrospinal fluid otorhinorrhea 
condition is related to head trauma 
experienced during the Veteran's service.

The rationale for all opinions expressed 
must also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the remanded claim.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response 
before the case is returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


